DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-9 (the claimed invention) are allowed.
The terminal disclaimer was filed on 3/5/21 related to US 10424018, withdrawing the non-statutory double patenting rejection.


Reasons for Patent Eligibility under 35 USC §101

Claims 2-9 overcome the PEG analysis for the same reason(s) provided in the Notice of Allowance on 5/14/19 of parent application 15/416796.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Adam Faier (Applicant’s representative) on 3/16/21.
The application has been amended as follows: 

Claim 2.	(Currently Amended)	A non-transitory computer readable medium storing executable instructions that, when executed by a computer processor, cause the computer processor to perform operations including
displaying a trading interface, wherein the trading interface includes a plurality of pay-up parameters associated with a trade order, wherein the trade order includes an order price and an order quantity, and wherein the plurality of pay-up parameters includes a pay-up interval that indicates a time interval to wait prior to an increase or decrease in the order price when at least a portion of the order quantity is unfilled at an electronic exchange, wherein the plurality of pay-up parameters includes a pay-up amount that indicates an amount to increase or decrease the order price after each interval that lapses without receiving a complete fill of the order quantity, and wherein the plurality of pay-up parameters includes a pay-up counter that indicates a number of times to change the order price to attempt to receive the complete fill of the order quantity;
receiv[[e]]ing values for the plurality of pay-up parameters via the trading interface;
[[e]]ing an ending time by which the trade order is to be filled according to the values for the plurality of pay-up parameters;
submitting the trade order to the electronic exchange at the order price; 
determin[[e]]ing from market data received from the electronic exchange, that at least a portion of the order quantity is unfilled after the value of the pay-up interval expires;
chang[[e]]ing the order price according to the value of the pay-up amount after the value of the pay-up interval expires; and 
chang[[e]]ing the value of the pay-up counter to reflect the change in the order price by decrementing the value of the pay-up counter when the order price is changed.

Claim 4.	(Currently Amended)	The non-transitory computer readable medium of claim 2, further causing the computer processor to perform operations including
determin[[e]]ing from the market data received from the electronic exchange, that at least another portion of the order quantity is unfilled after the value of the pay-up interval expires;
determin[[e]]ing that the pay-up counter is unexpired;
determin[[e]]ing that a current time is less than the ending time; and
updat[[e]]ing the trade order at the electronic exchange to change the order price according to the value of the pay-up amount.
Claim 5.	(Currently Amended)	The non-transitory computer readable medium of claim 2, further causing the computer processor to perform operations including
determin[[e]]ing from the market data received from the electronic exchange, that at least another portion of the order quantity is unfilled after the ending time expires; and
[[e]]ing the order price to cross the market to receive a complete fill of the unfilled order quantity.
Claim 6.	(Currently Amended)	The non-transitory computer readable medium of claim 2, further causing the computer processor to perform operations including
prior to the ending time, continu[[e]]ing to change the order price according to the value of the pay-up amount each time the value of the pay-up interval expires.
Claim 7.	(Currently Amended)	The non-transitory computer readable medium of claim 2, further causing the computer processor to perform operations including
receiv[[e]]ing an indication of a user action to begin the pay-up interval after the trade order has already been submitted to the electronic exchange.


REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

wherein the trading interface includes a plurality of pay-up parameters…wherein the plurality of pay-up parameters includes a pay-up interval that indicates a time interval…a pay-up amount that indicates an amount to increase or decrease the order price after each interval that lapses without receiving a complete fill of the order quantity, and…a pay-up counter that indicates a number of times to change the order price to attempt to receive the complete fill of the order quantity; 
determining an ending time by which the trade order is to be filled according to the values for the plurality of pay-up parameters; 
determining from market data received from the electronic exchange, that at least a portion of the order quantity is unfilled after the value of the pay-up interval expires; changing the order price according to the value of the pay-up amount after the value of the pay-up interval expires; and changing the value of the pay-up counter to reflect the change in the order price by decrementing the value of the pay-up counter when the order price is changed.

Most Relevant Prior Art:

Renalds (US 20150186995) provides a risk management system to monitor all orders, fills and price information for any contracts a trader has working in the market related to managing the 

Baker (US 20130246241) provides a tool and method for dynamically managing and executing a slicer order by which component parts of the slicer order such as the parent order and one or more child orders can be modified while the slicer order is executing according to a slicer plan.

Caille (US 20070038550) comprises an interactive software toolkit for creating custom trading strategies where traders are provided with the ability to easily construct hybrid strategies using automated trading and event building blocks: (a) trading algorithms (for example, so-called "percentage of volume" algorithms and algorithms designed to minimize the difference between average executed price and standardized benchmarks such as volume-weighted average price ("VWAP")); (b) intelligent "sweeps" (automated trading actions designed to rapidly execute a specified number of shares); and (c) event triggers (time-, price-, spread-, depth-based, or based on other real-time market data or on current order status).

Therefore, the claimed invention has been deemed to be allowable over the prior art of record.








Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Herz (US 7596528) provides a system and method for trading a trading strategy defined for at least one tradeable object in an electronic trading environment.

Gilbert (US 20030088495) provides systems and methods for linking bids and offers in a trading interface.

Peterffy (US 9830645) provides methods and systems that permit a market participant to automatically scale a block order into relatively smaller, incrementally priced scale trade 

Ziemkiewicz (WO 2004070564) provides tools for the electronic trading tradeable objects that can be traded with quantities and/or prices.

CQG (NPL) provides a user guide for the CQG integrated client which is a trading application which offers a selection of order entry and order management suiting a variety of trading styles.

Trading Technologies (NPL) discusses the “Autospreader” spreading tool for x-trader pro from trading technologies which helps create, manage and execute inter-product and cross-exchange spread trading strategies.

Bourghelle (NPL) discusses the consequences of a tick size change on a limit-order trading system. 	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANI M KAZIMI/Primary Examiner, Art Unit 3691